Title: To George Washington from Captain Joshua Davis, 27 July 1775
From: Davis, Joshua
To: Washington, George



Cambreg July 27 1775

Persuant to your Exelencys orders I Make Return of all The Boats Taken for the Coleneys Servis in manner following, Viz.

Thirty five Whale boats in Cambreg bay & River
Fifty five Do In Dogester [Dorchester] Creke Near the metting house
Six Do In the Several Companeys Statinod in Waymoth Brantory & Sgantam
Two Long boats three Yalls Eight moses boats & one Bay boat In the Cornell belo Cambreg Bridge
Two Long boats one Yall three Moses boats & one Gundelo In Menotteme River



          
            Whale boats
            96
          
          
            Long boats
            4
          
          
            Yalls
            4
          
          
            Moses boats
            11
          
          
            Bay boats
            1
          
          
            Gundlos
            1
          
          
            Sum total
            117
          
        

Pr Joshua Davis

